Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 14, 2022

                                      No. 04-22-00149-CR

                                   Samantha Edrie FOSTER,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 81st Judicial District Court, Wilson County, Texas
                                Trial Court No. CRW2011299
                           Honorable Lynn Ellison, Judge Presiding


                                         ORDER
        On July 13, 2022, the court reporter filed a notification of late record indicating medical
issues prevented her from completing the reporter’s record. We GRANT the reporter’s request
for extension. The court reporter is ORDERED to file the reporter’s record with this court no
later than August 16, 2022. Further request for extensions of time will be disfavored.


                                                     _________________________________
                                                     Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of July, 2022.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court